Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 21-27.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 24-27, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 22, 24-27, depend from cancelled claims.  It is construed that claim 22 depends from claim 21; claims 24-26 depend directly from claim 23 and claim 27 depends from claim 26.  Appropriate correction is required.
Claims dependent upon the claims rejected above are rejected for the above reasons as they do not remedy the deficiency.
In claim 22 there is insufficient antecedent basis for the terminology “the steel pin“.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,186,371 to 	Jozefczak et al.
With regard to claim 21, a spare tire mounting mechanism for the rear of a motor vehicle having a rear door hinged at a first side of the vehicle to rotate about a first vertical axis, the spare tire mounting mechanism comprising: a first support frame (20) having proximal and distal ends with a base at the proximal end, the base having opposing first and second ends with a first rotating joint at the first end rotating about a second vertical axis (first frame 20 rotates about vertical axis of 42, 44, figs. 1, 5) and a second rotating joint (at bracket 30, fig. 5) at the second end rotating about a first horizontal axis, the second vertical axis being offset from the first vertical axis during use (first frame 20 is separate from tailgate 18 and rotates about a vertical axis offset from a vertical axis of rotation of the tailgate’s first vertical axis), a second support frame (14) having proximal and distal ends with its proximal end rotatably connected to the first support frame to rotate about a first horizontal axis (at 30, fig. 5), the distal end of the second support frame having a tire mount (26) for the spare tire, the second support frame rotating between a first, stowed position (fig. 1) higher than the proximal end of the base, and a second, deployed position (fig. 5) with the spare tire below the proximal end of the base when measured in the vertical plane; and a releasable connection (22 via 46, fig. 5) between the first and second support frames, operable when the second support frame is in the stowed position.
Allowable Subject Matter
Claim 22 appears to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 23 is allowed and dependent claims 24-27 need to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

5/7/2022